Citation Nr: 1701430	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  00-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer.

2. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to April 1958.  He died in September 2010.  The Appellant is his surviving spouse and has been accepted as the substitute party in the Veteran's pending claims.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1999, July 1999, and July 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2003, April 2007, and March 2010 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the appeal period, the symptoms associated with the Veteran's duodenal ulcer most nearly approximated continuous moderate manifestations; weight loss and recurrent incapacitating episodes were not shown.

2. Throughout the appeal period, the Veteran's bilateral pes planus was characterized by mild pronation and the use of arch supports; pain on manipulation and use, indication of swelling on use, and characteristic callosities were not shown.   






CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.110, 4.114, Diagnostic Code 7305 (1998 and 2016). 

2. The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, although VCAA notice was not provided after the receipt of the Veteran's claim in August 1998 and prior to its initial adjudication in February 1999, this error was cured by the subsequent readjudication of the Veteran's claims via the issuance of an SOC in July 2000 and an SSOC in April 2001.  Additionally, the Appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds no prejudice to the Appellant and that VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Appellant's claim and, therefore, appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claims. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records.  The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.

The Board also notes that the actions requested in its prior remands have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained updated VA treatment records from the Dallas VA medical center dated from December 30, 2009.  Next, the RO adjudicated the Veteran's pending claims for increased ratings for dyspepsia and gastroesophageal reflux disease in May 2015.  Lastly, although the Veteran's requested hearing was not held prior to his death, the Appellant has not made an affirmative request to testify herself.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Appellant's claims may be considered on the merits at this time without prejudice to her.

Entitlement to an Evaluation in Excess of 20 Percent for a Duodenal Ulcer

As an initial matter, when the Veteran filed his increased rating claim in August 1998, his disability was rated under 38 C.F.R. § 4.114, Diagnostic Code 7305. During the pendency of the appeal, the rating criteria for evaluating the digestive system were amended, effective July 2, 2001, but DC 7305-applicable to duodenal ulcers-did not change.  See 66 Fed. Reg. 29486 (2001). 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2016). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Appellant is seeking a higher disability rating for the Veteran's service-connected duodenal ulcer.  During his lifetime, the Veteran was in receipt of a 20 percent rating.  

As stated previously, the Veteran's duodenal ulcer is rated under 38 C.F.R. § 4.114, DC 7305.  As the Board can identify no more appropriate diagnostic code than 7305 and the Veteran has not identified one, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.  Butts v. Brown, 5 Vet. App. 532   (1993). 

Under DC 7305, a 20 percent rating is warranted for moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe duodenal ulcer, which is less than severe, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A maximum 60 percent rating is assigned for severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114  DC 7305 (1998 and 2016).
 
After reviewing the record, the Board finds that the preponderance of the evidence is against granting a disability rating greater than 20 percent for the Veteran's duodenal ulcer.

The Veteran was afforded VA examinations regarding his duodenal ulcer in October 2000, August 2005, and May 2009.  During the October 2000 VA examination, the Veteran complained of fullness in the epigastrium after eating, occasional nausea but no vomiting, and chronic constipation.  The examiner stated that the Veteran appeared well-developed and well-nourished and did not appear acutely or chronically ill.  Although upper gastrointestinal series images taken during the examination revealed prominent folds in the medial second part of the duodenum, the antrum, pylorus, and duodenal bulb showed no evidence of peptic ulcer disease.

During the August 2005 VA examination, the Veteran's reported symptoms were prandial fullness, decreased mobility of the stomach with mild postprandial nausea, and flatulence, with spontaneous relief usually in less than an hour.  The clinician did not find any anemia, weight loss, or incapacitating episodes that lasted more than about a day and fewer than four incapacitating episodes per year.  The examiner found no evidence of malnutrition and stated that the Veteran appeared to obtain relief from his symptoms with a medication called Raberprazole.

Similarly, during a May 2008 VA examination, although the examiner recorded non-iron deficiency anemia, the Veteran primarily complained of fullness and dysphagia.  Weight loss was not recorded.

The examiners' findings regarding weight loss and anemia are consistent with the other evidence of record.  Although VA treatment records from August 2010 indicated that the Veteran had anemia likely associated with the Veteran's ulcer, those same August 2010 records also associated the Veteran's anemia and weight loss with his prostate cancer.  Similarly, a September 2006 VA treatment record diagnosed the Veteran with anemia.  However, a March 2006 VA treatment record states that the Veteran's anemia was probably due to radiation therapy.  

Separate from the VA treatment record findings recorded in 2010 and 2006, other evidence does not show that the Veteran lost weight due to his duodenal ulcer.  Specifically, VA treatment records from July 2000 and October 2005 state that the Veteran's weight was stable.  Further, a VA treatment record from July 2009 stated that the Veteran actually gained weight.

Lastly, the record is bare of any recurring incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 20 percent for a duodenal ulcer.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Although the Board finds that a rating in excess of 20 percent is not warranted by the appropriate rating criteria, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on 38 C.F.R. § 3.321(b)(1), for determining whether a claimant is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's duodenal ulcer, which include continuous moderate symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's duodenal ulcer, and referral for consideration of an extraschedular rating is not warranted.

Entitlement to an Evaluation in Excess of 10 Percent for Bilateral Pes Planus

The Appellant is also seeking a higher disability rating for the Veteran's service-connected bilateral pes planus.  During his lifetime, the Veteran was in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flatfoot.

Under DC 5276, moderate flatfoot, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, is rated 10 percent disabling for both unilateral or bilateral disability.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disability for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability and 50 percent disabling for bilateral disability.

After reviewing the record, the Board finds that the preponderance of the evidence is against granting a disability rating greater than 10 percent for the Veteran's bilateral pes planus.  Specifically, during a May 2009 VA examination of the Veteran's feet, the examiner found no pronation, no tenderness on palpation of the plantar surface, no spasm of the Achilles tendons on manipulation, no swelling, and no change in range of motion coordination fatigue, endurance, or pain.

Similarly, during an August 2005 VA exam, though the Veteran complained of paresthesia, he did not complain of pain, weakness, or fatigability.  Upon examination mild pronation was recorded.  However, the examiner found no swelling, tenderness, callosities, inward displacement of either Achilles tendon, splaying, or evidence of abnormal weight bearing.  The examiner stated that simple manipulation of the soles, the heads of the metatarsals, the heel, and the Achilles tendons did not cause the Veteran any pain.

Likewise, during an October 2000 VA examination, the examiner stated that although the Veteran had third degree pes planus, the Veteran did not have callosities and controlled his condition with arch support shoes given to him by VA.  The examiner commented that other than receiving the arch supports, the Veteran had no recent treatment for his feet.

The Board acknowledges that in a December 2008 statement, the Veteran stated that his feet swell and have a "dead feeling."  The evidence of record, however, weighs against a finding that these symptoms are related to the Veteran's bilateral pes planus.  For example, during the August 2005 VA examination, the examiner attributed the Veteran's description of paraesthesia to hypertension, dyslipidemia, and insulin-dependent diabetes mellitus, rather than bilateral pes planus.

Similarly, the Board acknowledges that in an October 1999 VA treatment record, the clinician recorded "diffuse callous tissue posterior aspect, bilateral heels and dry skin in general."  However, it is unclear from that VA treatment record whether the diffuse callous tissue was caused by the Veteran's bilateral pes planus, from the Veteran's generally dry skin, or from some other cause.  Further, even assuming this incident of callosities was a symptom of the Veteran's bilateral pes planus, it is an isolated occurrence within the context of the record and is outweighed by the disability picture drawn from the other medical evidence of record showing no callosities.

Thus, for the above reasons, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent for bilateral pes planus.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Regarding consideration for an extraschedular rating, the Board finds that the schedular rating criteria for bilateral pes planus describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Accordingly, the assigned schedular evaluation is adequate and referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. 111, 115. 

Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Court has held that TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Neither the Appellant nor the Veteran reported-and the evidence does not show-that the Veteran's duodenal ulcer or bilateral pes planus rendered him unemployable.  Thus, TDIU is not raised by the record.







ORDER

Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


